Citation Nr: 1039223	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  09-00 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Entitlement to service connection for hearing loss, left ear.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as secondary to service connected prostate 
cancer.

4.  Entitlement to a disability evaluation in excess of 60 
percent for prostate cancer, status post radical prostatectomy.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

6.  Entitlement to an effective date prior to April 24, 2007, for 
the award of service connection for prostate cancer.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1974.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) on appeal from September 2007 and subsequent rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The issues of entitlement to service connection for hearing loss, 
right ear; entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to service connected 
prostate cancer; entitlement to a disability evaluation in excess 
of 60 percent for prostate cancer, status post radical 
prostatectomy; and entitlement to TDIU, are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss disability of the left 
ear for VA compensation purposes as defined in 38 C.F.R. § 3.385. 

2.  The Veteran's initial claim for service connection for 
prostate cancer was filed at the RO on April 24, 2007, more than 
one year after his separation from active service.  Service 
connection for prostate cancer subsequently was granted, 
effective April 24, 2007.

3.  There was no informal or formal claim, or written intent to 
file a claim for service connection for prostate cancer dated 
prior to April 24, 2007.


CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2010).

2.  The requirements for an effective date earlier than April 24, 
2007, for the award of service connection for prostate cancer 
have not been met.  38 U.S.C.A.  §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With respect to the claim for entitlement to service connection 
for left ear hearing loss, complete Preadjudication notice was 
sent in an August 2008 letter.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant an audiological 
examination, and afforded the appellant the opportunity to give 
testimony before the Board although he declined to do so.  All 
known and available records relevant to the issue on appeal have 
been obtained and associated with the appellant's claims file; 
and the appellant has not contended otherwise.  

Turning to the earlier effective date claim, in cases such as 
this, where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that any notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
Veteran was notified that his claim was awarded with an effective 
date of April 24, 2007, the date the application to reopen was 
received.  He was provided notice how to appeal that decision, 
and he did so.  He was provided a statement of the case that 
advised him of the applicable law and criteria required for an 
earlier effective date.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective date 
in accordance with the facts found as required by Dingess, he was 
assigned the date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  

Resolution of this claim turns on the Board's application of the 
relevant law and regulations governing effective dates to the 
evidence already associated with the claims file.  See 38 C.F.R. 
§ 3.400.  Thus, there is no duty to provide an examination or 
medical opinion as it could not affect adjudication of this 
claim.  Consequently, there is no further duty to assist the 
Veteran with the development of his earlier effective date claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the Veteran in developing the 
facts pertinent to the issue on appeal is required to comply with 
the duties to notify and assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Service Connection- Left Ear Hearing Loss

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

A threshold requirement in any claim seeking service connection 
is that it must be shown that the claimant has the disability for 
which service connection is sought (hearing loss).  38 U.S.C.A. § 
1110.  Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired hearing 
will be considered a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

On the service separation examination in April 1974, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
10
10

On the authorized audiological evaluation in February 2009, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
15
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The examiner diagnosed hearing within 
normal limits in the left ear.

Although the Veteran did have some noise exposure in service, on 
audiometric testing he did not exhibit puretone thresholds of 40 
decibels or greater at any one frequency in the left ear, 
puretone thresholds of 26 decibels or greater for three different 
frequencies in the left ear, or a speech recognition score of 
less than 94 percent in the left ear.  Simply put, the inservice 
findings and the February 2009 VA audiometric examination did not 
show a hearing loss disability by VA standards (i.e., as defined 
in 38 C.F.R. § 3.385) in the left ear.  Therefore, the Veteran 
has not met the initial threshold requirement for substantiating 
his claim of service connection for left ear hearing loss 
disability.  Accordingly, the benefit-of-the-doubt rule does not 
apply and the claim must be denied.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  


Earlier Effective Date

The effective date for the grant of service connection based on 
an original claim, a claim reopened after final disallowance, or 
a claim for increase is either the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; otherwise 
it will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris, may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155; Norris v. West, 12 
Vet. App. 413, 421 (1999).

The Veteran's claim of service connection for prostate cancer was 
date-stamped as having been received at the RO on April 24, 2007, 
more than one year after his separation from active service in 
April 1974.  Where a claim has been filed more than one year 
after the date of separation from service, the effective date of 
service connection is the date of the receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b).  

The Veteran claims that the effective date should be earlier as 
he suffered from symptoms associated with his prostate cancer for 
some years prior to 2007.  While the disability in this case may 
have existed for several years, a claim must be filed in order 
for any type of benefit to be paid.  Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).

With regard to whether an informal or formal claim, or written 
intent to file a claim for service connection for prostate cancer 
was filed prior to April 24, 2007, the Board finds no evidence of 
there being such a claim.  

VA outpatient treatment records dated in February 2007 note the 
Veteran had an elevated PSA level.  A biopsy conducted in March 
2007 revealed prostate cancer.  The Veteran underwent a radical 
prostatectomy on April 23, 2007.  His claim for service 
connection for prostate cancer was received at the RO the next 
day.

The Veteran contends that the VA treatments prior to April 2007 
could be seen as informal claims for service connection.  
However, treatment records are not used as an informal claim for 
an initial claim for service connection; an informal claim 
requires a communication or action that identifies the benefit 
sought.  38 C.F.R. §§ 3.155, 3.157.

In this case, the only cognizable date that could serve as a 
basis for the award of service connection is the date of receipt 
of the Veteran's claim on April 24, 2007.  There is no legal 
entitlement to an earlier effective date.

As the preponderance of the evidence is against the claim for an 
earlier effective date of service connection for prostate cancer, 
the benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hearing loss, left ear, is denied.

An effective date prior to April 24, 2007, for the award of 
service connection for prostate cancer is denied.


REMAND

VA audiometric testing in February 2009 showed right ear hearing 
loss by VA standards.  The Veteran reported that he worked as a 
firefighter in the Air Force and was exposed to noise from jets.  
In a March 2009 addendum report, the examiner stated that it was 
her opinion that the Veteran's right ear hearing loss was not due 
to his military service because the Veteran's hearing was within 
normal limits at the time of his discharge.

The examiner's opinion is based, at least in part, on the 
"normal" in-service audiogram findings.  However, the 
requirements for service connection for hearing loss as defined 
in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

Under these circumstances the Board finds that the February/March 
2009 VA examination is inadequate, and another VA medical opinion 
is necessary to determine whether the Veteran's current right ear 
hearing loss was incurred in or aggravated by service.  38 
U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

The Veteran also contends that his service-connected prostate 
cancer is more severe than the current evaluation reflects and 
claims that his 100 percent schedular rating should be restored 
as his PSA results have climbed.  He also argues that he is 
unable to obtain or maintain employment due to his urinary 
symptoms.  The most recent VA examination of the Veteran's 
prostate cancer residuals was conducted in October 2007, and the 
Veteran has not been provided with a VA examination to address 
his TDIU claim.  As such, the Veteran should be given the 
opportunity to undergo a VA examination to assess the current 
nature, extent and severity of his service-connected prostate 
disability and to determine its impact on his employability.  See 
Snuffer v.Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. 
§ 3.159(c).  

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. § 
3.321(b) (1).  As noted, the Veteran asserts that he is unable to 
obtain or maintain employment due to his urinary symptoms.  On 
remand, the RO must consider whether referral for an 
extraschedular evaluation is necessary.  Barringer v. Peake, 22 
Vet. App. 242 (2008). 

In a March 2009 rating decision the RO denied the Veteran's claim 
for entitlement to service connection for an acquired psychiatric 
disorder, claimed as secondary to prostate cancer.  The Veteran 
submitted a written notice of disagreement in May 2009.  When a 
notice of disagreement is timely filed, the RO must reexamine the 
claim and determine if additional review or development is 
warranted.  If no preliminary action is required, or when it is 
completed, the RO must prepare a statement of the case pursuant 
to 38 C.F.R. § 19.29, unless the matter is resolved by granting 
the benefits sought on appeal or the notice of disagreement is 
withdrawn by the appellant or his or her representative.  38 
C.F.R. § 19.26.

As of this date, the Veteran has not been issued a statement of 
the case on this issue.  Accordingly, the Board is required to 
remand this issue to the RO for the issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a VA medical 
opinion to determine the current nature and 
likely etiology of the current right ear 
hearing loss.  The claims folder should be 
made available to the medical professional 
for review.  The examiner is requested to 
review all pertinent records associated with 
the claims file, including service treatment 
records.

Based on the review of the record, the 
medical professional should answer the 
following question:

Is it at least as likely as not (i.e., 
there is a 50 percent or greater probability) 
that any currently demonstrated right ear 
hearing loss is causally related to the 
Veteran's active duty service, to include 
noise exposure?

A rationale for all opinions expressed should 
be provided.

2.  Afford the Veteran a VA genitourinary 
examination to determine the nature, extent, 
and severity of his service-connected 
residuals of prostate cancer.  The claims 
file should be made available to and reviewed 
by the examiner.  All appropriate tests and 
studies deemed necessary should be conducted, 
to include PSA results.  

The examiner should indicate whether the 
Veteran's prostate cancer has recurred.  If 
not, the examiner should comment on whether 
the Veteran has renal and/or voiding 
dysfunction.  With regard to the latter, the 
examiner should discuss whether the Veteran 
requires the use of an appliance or the 
wearing of absorbent materials and the 
frequency with which they must be changed per 
day and time between his daytime and 
nighttime voiding intervals.  Thereafter, the 
examiner should opine as to whether, without 
regard to the Veteran's age or the impact of 
any nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected prostate cancer residuals, 
to include erectile dysfunction, renders him 
unable to secure or follow a substantially 
gainful occupation.  The examiner should set 
forth detailed findings and a complete 
rationale for all opinions and conclusions in 
a legible report.  

3.  After completion of the above, consider 
whether referral of the Veteran's claims for 
entitlement to an increased rating for 
prostate cancer with erectile dysfunction to 
the Under Secretary for Benefits or the 
Director, C&P Service for a determination of 
whether his disability picture requires the 
assignment of extraschedular ratings under 
the provisions of 38 C.F.R. §§ 3.321(b) is 
warranted. 

4.  Issue a Statement of the Case (SOC) 
regarding the issue of entitlement to service 
connection for an acquired psychiatric 
disorder, claimed as secondary to prostate 
cancer.  The RO should also advise the 
appellant of the need to timely file a 
substantive appeal if he desires appellate 
review of this issue.

5.  After completing the requested 
development, the RO/AMC should review the 
record and readjudicate the claims.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case, and they should be given an opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


